     Case 1:21-cv-00063-DAO Document 12 Filed 06/15/21 PageID.24 Page
                                                                  FILED1 of 2
                                                               2021 JUN 14
                                                                 CLERK
                                                           U.S. DISTRICT COURT

                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH


    KANDI MLYNAR,                                      ORDER FROM CHIEF JUDGE
                                                        ADOPTING REPORT AND
          Plaintiffs,                                 RECOMMENDATION DENYING
                                                    PLAINTIFF’S MOTION TO PROCEED
    v.                                                    IN FORMA PAUPERIS

    ANDREW SAUL, Commissioner of the                     Case No. 1:21-cv-00063-DAO
    Social Security Administration,
                                                       Magistrate Judge Daphne A. Oberg
          Defendant.


         On April 28, 2021, Plaintiff Kandi Mlynar filed a Motion to Proceed In Forma Pauperis.1

The Motion was referred to Magistrate Judge Daphne A. Oberg. Judge Oberg promptly issued a

Report and Recommendation,2 advising the undersigned to deny the Motion on the grounds that

Mlynar had not shown a financial inability to pay the required filing fee.3 Judge Oberg further

recommended that Mlynar be given thirty days to pay the filing fee.4 The Report and

Recommendation states that Mlynar was required to file any objection within fourteen days.5

Mlynar has filed no objection to the Report and Recommendation. To the contrary, she paid the

required full filing fee and filed her Complaint on May 11, 2021.6

         Pursuant to this court’s General Order 20-034, the undersigned now reviews Judge

Oberg’s Report and Recommendation. The court finds Judge Oberg’s reasoning is correct.




1
  Dkt. 1.
2
  Dkt. 2.
3
  Id. at 1.
4
  Id.
5
  Id. at 2.
6
  Dkts. 3 and 4.

                                                1
  Case 1:21-cv-00063-DAO Document 12 Filed 06/15/21 PageID.25 Page 2 of 2




Further, no party has objected to it and any objections have therefore been waived. And, Mlynar

has in fact paid the full filing fee.

        For these reasons, the undersigned ADOPTS the Report and Recommendation in its

entirety and DENIES Mlynar’s Motion to Proceed In Forma Pauperis.

        SO ORDERED this 14th day of June, 2021.

                                            BY THE COURT:


                                            _________________________________________
                                            JUDGE ROBERT J. SHELBY
                                            United States District Court




                                               2
